DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 21-40 have been considered and are persuasive. Applicant argues that Scalisi and Fadell does not teach the newly added limitation” determining the probability satisfies a threshold; and determining the object is a package based at least in part on determining the probability satisfies the threshold." This newly added limitation is re moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Cedric et al (WO 2010/020851).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-26, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi et al (US 2015/0054949) in view of Cedric et al (WO 2010/020851)
As to claim 21, Scalisi teaches a method for a security and automation system of premises, comprising:
 monitoring, by an image sensor of the security and automation system, an area of the premises ((The camera assembly 208 can take a first image 862, which can be all or part of the field of view 840 paragraph [0172]);  ; analyzing one or more images captured by the image sensor based at least in part on the monitoring ( paragraph [0032] additionally Scalisi teaches a computer (e.g., server 206 or computing device 204 in FIG. 1); detecting an object within the area of the premises based at least in part on the analyzing of the one or more images ( using the visitor detection system to detect the first indication suggestive of the first visitor within a first portion of the field of view and determining that the first indication detected within the first portion of the field of view is not associated with a triggering of the button, paragraph [0021]; paragraph [0201-0202] note that Scalisi teaches the doorbell system 528 can be configured to notify the remote computing device 204 regarding a presence of the visitor 844 by sending an alert (e.g., a push notification) to the remote computing device 204); analyzing one or more characteristics of the object based at least in part on the detecting of the object ( paragraph [00227-00229]).While Scalisi meets the limitation above. Scalisi fails to teach “computing a probability that the detected object is a package  and determining the probability satisfies a threshold; and determining the object is a package based at least in part on determining the probability satisfies the threshold."”. However, Cedric et al teaches a scene surveillance method comprising the following steps: (a) evaluating the scene state data (DES) corresponding to the state of the scene at time t; (b) storing the data; (c) checking if the reliability level of the newly obtained data is below the set acceptable operating threshold (SAFE); (d) if the reliability level is below the threshold, the method continues from step (a); (e) if the reliability level is above the threshold, an updating cycle is launched; (f) activation of 
As to claim 22, Scalisi teaches the method of claim 21, further comprising: sending a notification to a device associated with a user based at least in part on the probability satisfying the threshold (Several embodiments include selecting the first detection zone by displaying the first image on the electronic display and then recording which areas (e.g., sections 528) of the first image the user indicates to include in the first detection zone by touching the electronic display. Some methods include calculating a percentage of the first detection zone that includes the second indication of the first visitor. The percentage can be a percentage of the area of the detection zone or can be a percentage of 
As to claim 23, Scalisi teaches the method of claim 21, further comprising: configuring the threshold based at least in part on a calibration of the image sensor, or a sensitivity of the image sensor, or a user profile, or a prior probability calculation, or a probability feedback loop, or a quality of the one or more images, or any combination thereof (paragraph [0207-0208])
As to claim 24, Cedric  teaches the method of claim 21, further comprising: detecting a person approaching the object based at least in part on the monitoring; analyzing images of the person approaching the object captured by the image sensor based at least in part on the detecting of the person approaching the object; and identifying one or more characteristics of the person approaching the object based at least in part on the analyzing (analyzing the metadata note that "metadata" refers to high-level information resulting from the analysis of at least a portion of a data item received from one or more sensors by a processing process. A metadata has a direct relationship with the object being monitored. For example, a metadata may for example correspond to the object of monitoring by a feature of that object that can be controlled or verified, such as a color, shape, profile, outline, etc. A camera is an example of a sensor providing raw non-exploitable data (image signal). This signal processed by an image processing process makes it possible to obtain one or more metadata; figure 2 teaches the central monitoring system when one is being approached; see also page 18 2nd paragraph to page 19 1st paragraph)
As to claim 25, Cedric teaches the method of claim 24, wherein the one or more characteristics of the person include at least one of a detected uniform color, or a detected uniform pattern, or a detected company logo, or a detected nametag, or a detected delivery truck, or a detected identification badge, or a detected barcode, or a detected facial feature, or a detected walking pattern, or a spoken passcode, or any combination thereof (A metadata has a direct relationship with the monitored object. 
As to claim 26, Cedric teaches the method of claim 24, further comprising adjusting the probability based at least in part on the one or more characteristics of the person ((A metadata has a direct relationship with the monitored object. For example, a metadata may, for example, correspond to the object of the monitoring by a characteristic of that object that can be monitored or verified, such as a color, shape, profile, contour, etc. A camera is an example of a sensor providing non‐operable raw data (image signal) page 13 first paragraph; Cedric teaches probability correlation approach figure 2).
As to claim 31, Cedric teaches the method of claim 22, further comprising: identifying feedback from the user associated with the notification; and adjusting the probability based at least in part on the identified feedback (page 8 second paragraph ; figure 2)
As to claim 32, Cedric teaches the method of claim 22, further comprising: detecting an environmental condition associated with the premises; and increasing or decreasing the threshold based at least in part on an environmental condition associated with the premises (Finally, the probability information used for the state of the sensors depends only on states (i.e., alert or non‐alert) of the other sensors. In the case of an intrusion detection monitoring system of a building used under severe conditions (i.e. dust, brightness, rain, movement of the vegetation), the probability information used for the state of the sensors should not be limited to the alerts raised by the other sensors, but must be able to dynamically adapt to changing conditions of scene perception; page 4 ;ast paragraph to page 5 1st paragraph )
As to claim 33, Scalisi et al teaches the method of claim 21, wherein the probability is computed by at least one of a processor in a device enclosing the image sensor, or by a processor of a computing 
The limitation of claims 34-40 has been analyzed above.
Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/               Primary Examiner, Art Unit 2664